Citation Nr: 1757351	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-57 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for arteriosclerosis obliterans of the bilateral lower extremities, to include as due to herbicide agent exposure (claimed as peripheral vascular disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army Air Force from October 1945 to March 1947, and in the Air Force from February 1948 to June 1968.  The Veteran had service in the Republic of Vietnam, and was awarded the Republic of Vietnam Service Medal and Republic of Vietnam Campaign Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in October 2017.  A transcript of that proceeding has been associated with the claims file.

The Board observes that a letter sent to the Veteran informing him that his case had been certified appears to have been sent to an old address.  See November 1, 2017 returned mail.  Given that the Veteran's case has been advanced on the docket and that he was afforded a Board hearing in October 2017, in the interest of providing the Veteran a timely decision on his claims the Board will proceed with providing the Veteran an immediate decision.  The Veteran's address has been updated in the Board's records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's bilateral lower extremity peripheral neuropathy is related to his exposure to herbicide agents in service.

2.  The evidence does not show a current diagnosis of arteriosclerosis obliterans.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral lower extremity peripheral neuropathy are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for arteriosclerosis obliterans are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an August 2014 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records and post-service treatment records.

The Veteran was provided a hearing before the undersigned VLJ in October 2017.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service Connection - Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the bilateral lower extremities, which he says was caused by exposure to herbicide agents during military service.  See, e.g., March 2015 Notice of Disagreement. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Private medical records indicate the Veteran is diagnosed with peripheral neuropathy of the bilateral lower extremities, satisfying the first Hickson element.  See September 3, 2014 Peninsula Neurology report.  The Veteran's service treatment records are negative for a diagnosis of peripheral neuropathy or symptoms thereof.  Moreover, on his November 1967 retirement examination and report of medical history, the Veteran's lower extremities and neurological systems were normal.  Nevertheless, given the Veteran's documented service in Vietnam and presumed exposure to herbicide agents, the second Hickson element is met.

The record contains a positive nexus statement linking the Veteran's neuropathy and his military service.  In an August 2015 treatment record, Dr. J. M. observed that the Veteran reported pins and needles in his feet dating back to when he separated from the Air Force, and sought evaluation in May 1970.  She noted that labs and imaging evaluation for reversible causes of neuropathy were negative.  On the basis of these facts, she concluded that it was very likely that the Veteran's neuropathy was caused by exposure to herbicide agents during service.  

The opinion is supported by a rationale and is consistent with the evidence of record, including a May 1970 clinical record noting the Veteran's reports of a "pins and needles" sensation in the feet.  The Board affords the opinion significant weight.  Accordingly, the third Hickson element is met, and service connection is warranted for peripheral neuropathy of the bilateral lower extremities.

Service Connection - Arteriosclerosis Obliterans

The Veteran seeks service connection for arteriosclerosis obliterans (also known as peripheral vascular disease).  See August 2014 claim.

The evidence of record does not show the Veteran has a diagnosis arteriosclerosis obliterans at any time during the pendency of the appeal period.  Notably, a September 2014 note from Dr. J. M. stated that examination of the Veteran did not show findings concerning for peripheral vascular disease, and that an ankle brachial index was not indicated.  

As the evidence does not show the existence of arteriosclerosis obliterans during the pendency of the appeal period, the first Hickson element is not met and service connection for arteriosclerosis obliterans is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Entitlement to service connection for arteriosclerosis obliterans of the bilateral lower extremities is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


